EXHIBIT REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Silica Resources Corporation: We have audited the accompanying balance sheets of Silica Resources Corporation (an exploration stage company) as of March 31, 2008 and 2007 and the statements of operations, cash flows and stockholders’ equity for the years ended March 31, 2008 and 2007 and the period from October 7, 2005 (date of inception) through March 31, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position of Silica Resources Corporation as of March 31, 2008 and 2007 and the results of its operations and its cash flows for the years ended March 31, 2008 and 2007, and the period from October 7, 2005 (date of inception) through March 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has not generated revenues since inception, has incurred losses in developing its business, and further losses are anticipated.The Company requires additional funds to meet its obligations and the costs of its operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Dale Matheson Carr-Hilton Labonte LLP Dale Matheson Carr-Hilton Labonte LLP CHARTERED
